Opinion filed November 16, 2012




                                                          In The


   Eleventh Court of Appeals
                                                       __________

                                                No. 11-12-00205-CV
                                                    __________

                                DUSTIN WILLIAMS, Appellant

                                                               V.

     WELLS FARGO BANK, N.A., AS TRUSTEE FOR SOUNDVIEW
   HOME LOAN TRUST 2007-OPT1, ASSET-BACKED CERTIFICATES,
                 SERIES 2007-OPT1, Appellee


                              On Appeal from the County Court at Law No. 4
                                       Williamson County, Texas
                                  Trial Court Cause No. 12-0624-CC4



                                    MEMORANDUM                           OPINION
       Dustin Williams is the appellant in this appeal. He has filed an unopposed motion to
dismiss the appeal pursuant to TEX. R. APP. P. 42.1(a)(1). In the motion, appellant states that the
parties have “settled this matter” and that he “does not wish to pursue his appeal.” Therefore, in
accordance with appellant’s request, we dismiss the appeal.
       The motion to dismiss is granted, and the appeal is dismissed.

November 16, 2012                                                     PER CURIAM
Panel consists of: Wright, C.J.,
McCall, J., and Hill.1

       1
           John G. Hill, Former Chief Justice, Court of Appeals, 2nd District of Texas at Fort Worth, sitting by assignment.